Pn-1D4Q-1R
                              ±U -LU^I? ±ZD
                                                                                         PD-1049-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                     Transmitted 8/11/2015 12:50:56 PM
                                                                       Accepted 8/17/2015 11:04:10 AM

                           CAUSE NO. 08-13-00308-CR                                      ABELAclerk
ALFRED CHARLES GREEN                        §    IN THE COURT OF APPEALS
                                            §
VS.                                         §    8th judicial district
                                            §
STATE OF TEXAS                              §    OF EL PASO, TEXAS

  MOTION FOR LEAVE TO LATE-FILE MOTION TO EXTEND TIME
       TO LATE-FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:


      Now comes Alfred Charles Green, Appellant in the above styled and numbered

cause, and moves for leave to late-file motion to extend time to late-file petition for

discretionary review, and for good cause shows the following:

      1.     OnMay 13,2015, the Courtof Appeals affirmed appellant's conviction.

Alfred Charles Green v. State, Cause No. 08-13-00308-CR. After Appellant filed a

Motion for Rehearing andMotion for Reconsideration En Banc on June 9,2015, the

Courtof Appeals denied the Motionfor Rehearing/Reconsideration EnBancon June

23,2015.

       2.    Counsel has been unable to complete the petition for the following

reasons: Counsel for Appellant has prepared and/orparticipated in 2 Misdemeanor


Motion for Leave to Late-File Motion to Extend
Time to Late-File Petition for Discretionary Review                       Page 1 of 3

               FILED IN
   COURT OF CRIMINALAPPEALS

            August 17, 2015

       ABELACOSTA, CLERK
Jury Trials, 2 Misdemeanor Bench Trials, 1 Felony Jury Trial, 1 SAPCR Bench Trial,

and 1 SAPCR Emergency Temporary Orders Hearing. Counsel for Appellant also

drafted    a   request   for   extension    of time     to   late-file   a   motion    for

rehearing/reconsideration en banc in Andre Berry v. State ofTexas, Cause No. 05-13-

001186-CR. Counsel for Appellant also drafted a Motion for New Trial in a pending

appeal that resulted in the Collin County Court at Law Number Two granting the

Motion, setting aside the judgment, and rendering an acquittal in Cause No. 002-

87100-2014. Finally, Counsel for Appellant also appeared in both criminal and civil

daily dockets in Collin, Dallas, Denton, and Hunt Counties for approximately 35 case

in the past forty-five (45) days.

      3.       Defendant is currently incarcerated.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully requests

an extension of 20 days, i.e. until August 28,2015, to file a petition for discretionary

review.



                                           Respectfully submitted,


                                           Law Office of Marc J. Fratter
                                           1207 West University Drive


Motion for Leave to Late-File Motion to Extend
Time to Late-File Petition for Discretionary Review                          Page 2 of 3
.   ">




                                                  Suite 101
                                                  McKinney, Texas 75069
                                                  Tel. (214) 471-3434
                                                  Fax (214) 385-4534




                                                  By:/s/ Marc J. Fratter
                                                      Marc J. Fratter
                                                      State Bar No. 24029973
                                                      Attorney for Alfred Charles Green




                                    CERTIFICATE OF SERVICE


               This is to certify that on August 8, 2015, a true and correct copy of the above

         and foregoing document was served on the District Attorney's Office, Collin County,

         Texas, by hand delivery.



                                                  /s/ Marc J. Fratter
                                                   Marc J. Fratter




         Motion for Leave to Late-File Motion to Extend
         Time to Late-File Petition for Discretionary Review                      Page 3 of 3